Fourth Court of Appeals
                                        San Antonio, Texas
                                                May 26, 2021

                                            No. 04-21-00190-CV

IN RE CERTAIN UNDERWRITERS AT LLOYD’S, LONDON and Thomas J. Brownfield,
                             Relators

                                            Original Proceeding 1

                                                   ORDER

      Relators’ petition for writ of mandamus and motion for temporary relief are DENIED. This
amended order replaces this court’s May 14, 2021 administrative order.

        It is so ORDERED on May 26, 2021.



                                                                     _____________________________
                                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2021.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2017CI16323, styled Implicity Management Co. v. Certain Underwriters at
Lloyd's London, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez
presiding.